NUMBER 13-18-00392-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


GUSTAVO TIJERINA SANDOVAL,                                                      Appellant,

                                             v.

STATE OF TEXAS                                                                      Appellee.


                    On appeal from the 197th District Court
                         of Cameron County, Texas.


                                        ORDER
Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam

       This cause is before the Court on appellant Gustavo Tijerina Sandoval’s thirteenth

motion for extension to file his brief for thirty days, until September 21, 2020.

       Counsel indicates that he received a supplemental record on August 4, 2020,

which should contain the missing documentation he had requested from the trial court in
his simultaneous appeal before the court of criminal appeal.1 The Texas Court of Criminal

Appeals has granted the appellant an extension to file his brief until September 16, 2020.

       The Court, having fully examined and considered appellant’s thirteenth motion for

extension of time to file the brief in this cause and the nature of the case, is of the opinion

that, in the interest of justice, the motion for extension of time to file the brief should be

granted with order. The Court GRANTS appellant’s motion for extension of time, but

further motions for extension of time will not be favorably entertained in this case.

       IT IS SO ORDERED.

                                                                               PER CURIAM


Do not publish.
See TEX. R. APP. P. 47.2(b).


Delivered and filed the
19th day of August, 2020.




       1   The supplemental record was filed with this Court in March, 2020.

                                                     2